Appellate Case: 20-6017     Document: 010110656451        Date Filed: 03/14/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 14, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-6017
                                                      (D.C. No. 5:19-CR-00041-R-1)
  DAMON DIABLO JONES,                                         (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, KELLY, and EID, Circuit Judges.
                   _________________________________


       Damon Diablo Jones, a federal inmate, was convicted of indecent exposure and

 sentenced to fifteen months’ imprisonment to run consecutively to the term he was

 already serving. Jones appeals his sentence as substantively and procedurally

 unreasonable. We find the district court’s sentence to be substantively reasonable under

 18 U.S.C. § 3553(a). We also find that Jones fails to show plain error on his procedural-

 unreasonableness claim. Thus, we affirm.

                                              I.

       At the time of the offense underlying this appeal, Jones was serving a 387-month


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-6017      Document: 010110656451         Date Filed: 03/14/2022       Page: 2



 sentence at the Federal Transfer Center in Oklahoma City for armed robberies and related

 firearm offenses. He had a history of sexual misconduct. Of the seventy-three occasions

 where the Bureau of Prisons disciplined him, twenty-eight were for engaging in sexual

 acts, four were for making sexual proposals or threats, and three were for indecent

 exposure.

        On the morning of November 30, 2018, a nurse practitioner was discussing

 medication with another inmate when she observed Jones’s “right hand was holding the

 front of his shirt up nearly to his neck, and [he] had his penis exposed masturbating with

 his left hand.” R. Vol. II at 9. A correctional officer witnessed it too. The officer

 escorted Jones into the hallway and asked Jones what he was doing. Jones responded:

 “Man, I wasn’t jacking on that lady, I just showed her my chest, alright?” Id. The officer

 told the defendant he could still see his erect penis through his pants and escorted him to

 the Special Housing Unit.

        Jones was indicted and pled guilty to performing an act of indecent exposure

 under 18 U.S.C. § 13(a), assimilating the Oklahoma offense of indecent exposure,

 Okl. Stat. tit. 21 § 1021(A). See United States v. Harris, 10 F.4th 1005, 1010 (10th

 Cir. 2021) (stating § 13 provides for application of certain state criminal laws on

 federal enclaves). At sentencing, Jones sought a concurrent sentence that would not

 increase his remaining time in prison. The government asked the court to impose “a

 meaningful sentence” that would run “consecutive to the underlying conviction.” R.

 Vol. III at 33.



                                              2
Appellate Case: 20-6017     Document: 010110656451        Date Filed: 03/14/2022      Page: 3



       Under Oklahoma law, indecent exposure carries a mandatory thirty-day

 minimum and a ten-year maximum. Okl. Stat. tit. 21 § 1021(A). Because this is an

 assimilative offense with no sufficiently analogous federal guideline, Jones’s

 sentence must be determined based on the factors set forth in 18 U.S.C. § 3553(a). See

 U.S.S.G. § 2X5.1. Those factors include:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed to reflect the seriousness of the
       offense, to promote respect for the law, and to provide just punishment
       for the offense; to afford adequate deterrence to criminal conduct; to
       protect the public from further crimes of the defendant; and to provide
       the defendant with needed educational or vocational training, medical
       care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for the
       applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines . . .
       (5) any pertinent policy statement issued by the Sentencing
       Commission . . .
       (6) the need to avoid unwarranted sentence disparities among defendants
       with similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a). “[I]f a term of imprisonment is imposed on a defendant who is

 already subject to an undischarged term of imprisonment, the terms may run concurrently

 or consecutively.” Id. § 3584(a). Under this determination, the court “shall consider, as

 to each offense for which a term of imprisonment is being imposed, the factors set forth

 in section 3553(a).” Id. § 3584(b). However, the Guidelines recommend imposing a

 consecutive sentence. U.S.S.G. § 5G1.3(a).

       In its determination of Jones’s sentence, the district court considered the § 3553(a)

 factors, the arguments from counsel, and the presentence report (“PSR”). Ultimately, the
                                              3
Appellate Case: 20-6017     Document: 010110656451         Date Filed: 03/14/2022        Page: 4



 court sentenced Jones to fifteen months’ imprisonment, running consecutively to his

 undischarged term. The court also recommended that Jones participate in a sex offender

 treatment program while incarcerated. The court explained:

        I’m sympathetic with your childhood and background, but I can’t overlook
        what you did. You’re not here today not knowing right from wrong. You
        know right from wrong, and I’m satisfied when you did what you did that
        you knew what you were doing was wrong. And I have got to consider the
        victim, I have got to consider punishment for you for what you did, and I
        also got to consider what other people might perceive when they see a
        sentence imposed for doing what you did.

        So all of those factors go into it. And I -- as I said, I carefully considered
        all the sentencing factors in 18 U.S. Code 3553, but there does have to be a
        consequence, and to me a concurrent sentence would not -- would not be of
        consequence. And if I were the victim and I saw that kind of a sentence, I
        would be very offended by it.

 R. Vol. III at 35–36. Jones filed a timely notice of appeal.

                                             II.

        Jones contends that sentence is substantively unreasonable. “[S]ubstantive

 reasonableness addresses whether the length of the sentence is reasonable given all

 the circumstances of the case in light of the factors set forth in 18 U.S.C. § 3553(a).”

 United States v. Huckins, 529 F.3d 1312, 1317 (10th Cir. 2008) (internal quotation

 marks omitted). The district court need not afford equal weight to each § 3553(a)

 factor, and this court defers to both the district court’s factual findings and the weight

 it gives those findings. United States v. Cookson, 922 F.3d 1079, 1094 (10th Cir.

 2019). We review challenges to the substantive reasonableness of a sentence for an

 abuse of discretion. See United States v. Smart, 518 F.3d 800, 805 (10th Cir. 2008).

 And we will reverse a sentence determination only if the district court “exceeded the

                                              4
Appellate Case: 20-6017     Document: 010110656451        Date Filed: 03/14/2022     Page: 5



 bounds of permissible choice.” United States v. McComb, 519 F.3d 1049, 1053 (10th

 Cir. 2007) (internal quotation marks omitted).

        Before sentencing Jones, the district court reviewed the PSR, which contained

 information relevant to the § 3553(a) factors. The PSR included the nurse’s report

 that she was having residual effects from the incident, “much like Post-Traumatic

 Stress Disorder in that she has had difficulty suppressing the mental image of what

 occurred.” R. Vol. II at 10. The PSR also noted that Jones had prior convictions

 resulting in a category III criminal history. Benefitting Jones, the PSR explained that

 Jones timely entered a guilty plea and accepted responsibility. It also contained

 information about Jones’s personal and family history, including reports of his

 growing up with a single, alcoholic mother and prolonged sexual abuse by a female

 relative. Finally, the PSR identified two other cases in which offenders were

 sentenced recently for similar conduct: one received twelve months and a day in

 prison, and the other received twenty-four months in prison.

        Jones argues that the district court “erroneously placed improper emphasis on

 its consideration of the victim and the public’s perception of the sentence imposed”

 to the exclusion of “other factors such as the nature and circumstances of the offense,

 the history and characteristics of the defendant, the seriousness of the offense,

 promoting respect for the law and providing just punishment.” Aplt. Br. at 21.

 While it is true that the district court mentioned it was “consider[ing] the victim” and

 “what other people might perceive when they see a sentence imposed for doing what

 [Jones] did,” R. Vol. III at 36, these were appropriate factors for the district court to

                                             5
Appellate Case: 20-6017     Document: 010110656451         Date Filed: 03/14/2022       Page: 6



 consider. The impact of an offense on the victim goes directly to the seriousness of

 the offense. See United States v. Sample, 901 F.3d 1196, 1200 (10th Cir. 2018)

 (considering the harm inflicted upon a victim as part of the crime’s “seriousness”).

 Similarly, general deterrence—which focuses on the sentence’s impact on public

 perception—is a “key purpose[] of sentencing.” United States v. Walker, 844 F.3d

 1253, 1257 (10th Cir. 2017) (internal quotation marks omitted). These were not the

 only factors the district court considered. In its determination, weighing the totality

 of the circumstances, the court expressly considered Jones’s history, the need for the

 punishment to reflect what Jones did, and the value of providing Jones consequences

 for his actions. It even expressed its “sympath[y] with [Jones’s] childhood and

 background.” R. Vol. III at 35. The court did not improperly focus on only two

 factors.

        Jones also claims that the district court excluded from consideration the need

 to provide “educational or vocational training, medical care, or other correctional

 treatment in the most effective manner and avoiding unwarranted sentencing

 disparities.” Aplt. Br. at 21. But nothing in the record suggests that the court

 disregarded this factor in its sentencing determination. In fact, the district court

 specifically included participation in a sex offender treatment program, which

 implies that it did consider this as a factor in its determination.

        Overall, the district court imposed a sentence at the low end of the applicable

 sentencing range. See 18 U.S.C. § 13(a); Okla. Stat. tit. 21, § 1021(A) (placing the

 sentencing range between 30 days and 10 years). It also imposed a sentence in line

                                              6
Appellate Case: 20-6017    Document: 010110656451         Date Filed: 03/14/2022     Page: 7



 with the only comparable cases that the parties presented to the court—one defendant

 was sentenced to twelve months and a day for similar but lesser conduct, and the

 other was sentenced to twenty-four months for more aggravated conduct. Both

 defendants, like Jones, had no prior history of sexual offenses out of custody but had

 multiple disciplinary infractions for similar sexual misconduct while in custody.

 Thus, the court’s sentence was well within the “bounds of permissible choice.”

 McComb, 519 F.3d at 1053 (internal quotation marks omitted). We decline to reverse

 Jones’s sentence on the grounds of substantive unreasonableness.

                                            III.

       Jones also asserts that the district court inadequately explained his sentence.

 District courts have a statutory duty to explain the reasons for the sentences they

 impose. 18 U.S.C. § 3553(c). A sentencing court commits procedural error by

 “failing to adequately explain the chosen sentence—including an explanation for any

 deviation from the Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007).

 The Supreme Court has explained that “[t]he sentencing judge should set forth

 enough to satisfy the appellate court that he has considered the parties’ arguments

 and has a reasoned basis for exercising his own legal decisionmaking authority.”

 Rita v. United States, 551 U.S. 338, 356 (2007). That means “a district court must

 describe the salient facts of the individual case, including particular features of the

 defendant or of his crime, and must explain for the record how these facts relate to

 the § 3553(a) factors.” United States v. Mendoza, 543 F.3d 1186, 1192 (10th Cir.

 2008). It cannot merely recite the § 3553(a) factors. Id.

                                             7
Appellate Case: 20-6017     Document: 010110656451        Date Filed: 03/14/2022     Page: 8



       Since Jones did not contemporaneously object at trial to the district court’s

 failure to explain the reasoning for his sentence, we review for plain error. United

 States v. Clark, 981 F.3d 1154, 1161 (10th Cir. 2020). “To show plain error, a party

 must establish the presence of (1) error, (2) that is plain, which (3) affects substantial

 rights, and which (4) seriously affects the fairness, integrity, or public reputation of

 judicial proceedings.” Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1128 (10th Cir.

 2011). Even if the district court’s explanation of Jones’s sentence was deficient,

 Jones’s argument would fail at the third prong of plain-error review. To show his

 substantial rights were affected, a defendant must demonstrate that “the result of the

 proceeding would have been different” without the procedural error. United States v.

 Hasan, 526 F.3d 653, 665 (10th Cir. 2008) (internal quotation marks omitted). Jones

 fails to advance any argument on this prong, “and we will not supply such an

 argument for him.” United States v. Romero, 491 F.3d 1173, 1179 (10th Cir. 2007)

 (holding a defendant’s procedural unreasonableness claim could not survive plain-

 error review because he failed to explain how his sentence affected his substantial

 rights). We therefore decline to reverse Jones’s sentence on the ground of procedural

 unreasonableness.




                                             8
Appellate Case: 20-6017   Document: 010110656451       Date Filed: 03/14/2022    Page: 9



                                           IV.

       For the foregoing reasons, we AFFIRM the sentence imposed by the district court.



                                           Entered for the Court


                                           Allison H. Eid
                                           Circuit Judge




                                           9